Citation Nr: 1626451	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-44 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for arthritic and painful feet. 

2.  Entitlement to service connection for inflammation of the left elbow.

3.  Entitlement to service connection for very limited use of both shoulders.

4.  Entitlement to service connection for broken left finger. 

5.  Entitlement to service connection for low back disorder with painful spasms. 

6.  Entitlement to service connection for bilateral twisted knees. 

7.  Entitlement to service connection for right forearm torn/separated muscle (claimed as pulled muscles). 

8.  Entitlement to service connection for right hip sciatic nerve disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In an October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by videoconference from the RO.  He was unable to attend hearings scheduled in September and December 2015.  In May 2016, the Veteran through his representative withdrew the request for a hearing.  38 C.F.R. § 20.704 (2015).  

In a May 2009 statement, the Veteran requested that VA consider granting benefits for non-service-connected disabilities and submitted two years of federal tax returns.  The issue of entitlement to non-service-connected pension was raised by the Veteran but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

FINDINGS OF FACT

1.  The Veteran's episodes of bilateral patellofemoral syndrome and chondromalacia in 1986 and 1988 resolved during active service; his current bilateral knee soreness and aches manifested greater than one year after active service and are not caused or aggravated by any aspect of service including Army physical training, military duties, or participation in sports. 

2.  The Veteran's bilateral foot pain, best diagnosed as gout; right shoulder disorder, best diagnosed as tendon tear, cystic changes on the humerus head, and mild bursitis; and chronic low back pain, diagnosed on one occasion as sacroiliitis, first manifested greater than one year after active duty and are not caused by general Army physical training, military duties, or participation in sports.   

3.  There is no competent evidence of record of disabilities of the left elbow, left finger, left shoulder, right forearm, or right hip sciatic nerve at any time shortly prior to or during the period of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritic and painful feet are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for inflammation of the left elbow are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for very limited use of both shoulders are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


4.  The criteria for service connection for service connection broken left finger are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

5.  The criteria for service connection for low back disorder with painful spasms are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

6.  The criteria for service connection for bilateral twisted knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

7.   The criteria for service connection for right forearm torn/separated muscle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

8.  The criteria for service connection for right hip sciatic nerve disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Any procedural due process defects have been corrected during the appeals process.

In March 2009, the RO provided notice that met the requirements for the claims for service connection.  VA obtained the Veteran's service treatment records, post service VA treatment records through April 2015, and identified private treatment records.  The RO scheduled a VA examination for the bilateral knees, but the Veteran failed to appear.  Neither the Veteran nor his representative identified any shortcomings in VA's fulfilling the duty to notify and assist. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Service Connection

The Veteran served as a U.S. Army power equipment technician in an air defense unit.  He contended in a March 2009 claim, a January 2010 notice of disagreement, and an October 2010 substantive appeal that his claimed disabilities were incurred in service from physical training, marching with heavy loads, lifting and moving heavy equipment, and participation in sports.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, osteomalacia, and organic diseases of the nervous system are among those disorders for which the presumption and continuity of symptoms is available.    

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
 
The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service treatment records include the report of a May 1985 enlistment physical examination in which the Veteran reported a history of allergies in the spring and treatment for torn muscles associated with an inguinal hernia.  The Veteran denied any history of arthritis, bone or joint deformity, lameness, shoulder, elbow, finger, foot or back disorders or injuries.  No musculoskeletal abnormalities were noted by the military examiner.  

In May 1986, the Veteran sought treatment for pain under both knee caps that he had experienced for the past 12 days to two weeks.  He denied any trauma.  A physician's assistant (PA) noted some crepitus but no swelling, discoloration, or indications of a meniscus tear.  The PA diagnosed patellofemoral syndrome, prescribed anti-inflammatory medication, and a flexible strap to stabilize the knee cap.  The PA also advised home exercises.   In December 1988, the Veteran sought treatment for pain in both knees after playing football in cleats.  A clinician diagnosed chondromalacia and a possible meniscal tear on the right.  There is no record of any imaging studies or follow up care including confirmation of a meniscal tear. The records are silent for any injuries, symptoms, diagnoses or treatment for the low back, shoulders, fingers, feet, hips, elbows or forearms.  

In a December 1989 discharge physical examination, the Veteran reported soreness in the knees and ankles for the previous two years but denied any symptoms or disorders of the fingers, feet, back, shoulders, or elbows.  The examiner noted no musculoskeletal abnormalities and did not comment on the report of a history of knee and ankle soreness.  

In his March 2009 claim, the Veteran noted that his painful feet and back spasms began in May 1995, a right hip sciatic nerve disorder in April 2001, and limited use of his shoulders in July 2008.  The Veteran reported receiving treatment from a private physician from 1995 to 2007 and from a VA clinic continuously since July 2008.  

Records of treatment by a private physician from 1998 to 2005 were obtained.  Starting in 1998, the physician diagnosed toe and foot pain as symptoms of gout and prescribed medication.  X-rays showed no acute fractures.  In November 2002, the physician noted the Veteran's report of an injury to his left wrist while bowling with decreased grip strength of the third and fourth fingers.  The physician diagnosed wrist sprain and prescribed pain medication, heat, and rest.  In July 2004, the physician noted the Veteran's report of right side lower back pain for three weeks and that he denied any prior injury.  The physician diagnosed right sacroiliitis and prescribed medication, heat, and rest.  There were no clinical entries after February 2005.  

The Veteran received VA outpatient treatment from June 2008 through April 2015.  Clinicians noted the Veteran's report of working as a self-employed electrician and raising cattle at various times during this period.  In an initial assessment, the Veteran reported that he had been diagnosed with either osteoarthritis or rheumatoid arthritis.  A VA nurse practitioner (NP) noted only bilateral knee crepitus and chronic lumbar pain.  In March and April 2009, clinicians for the first time noted the Veteran's report of right shoulder pain for the past year and chronic foot pain.  Clinicians continued to attribute the foot pain to gout. A magnetic resonance image of the right shoulder obtained in July 2009 showed a tendon tear, cystic changes on the humerus head, and mild bursitis.  From January 2011 to April 2015, clinicians noted the Veteran's reports of working primarily outdoors with recurrent joint aches of the knees and lower back.  There were no additional imaging studies but clinicians continued to prescribe medication for gout and joint pain and recommend physical therapy. 

As a preliminary matter, the Veteran is competent and credible to report on the nature and circumstances of his strenuous physical duties and activities in service because they are consistent with general Army service, his occupation, and his unit assignment.  Depending on the severity of the left finger fracture, he could be competent to provide a diagnosis of this injury.  The Board assigns probative weight to the Veteran's ability to perform these duties throughout his period of service with only brief and minor periods of limitation.  He also performed similar strenuous occupational activities after service for many years as an electrician and cattle rancher.  The Board places low probative weight on the Veteran's report to the VA nurse in 2008 that he had previously been diagnosed with osteoarthritis or rheumatoid arthritis because no such diagnosis was noted in any record of care in service, prior to, or after this treatment encounter.  The Board will assess the evidence for each claimed disability separately including the Veteran's lay evidence. 

Bilateral Twisted Knees

The Board finds that service connection for bilateral twisted knees is not warranted.  The Veteran is competent to report on his occasional knee soreness and discomfort during and after active service.   However, he is not competent to establish a current diagnosis of a chronic knee disorder or that the episodes of patellofemoral syndrome and chondromalacia in service were the first manifestations of a chronic knee disorder as these are complex medical matters requiring training, detailed clinical examinations, and the use of imaging studies.  

The Veteran received treatment for bilateral patellar pain, chondromalacia and a possible meniscal tear on the right in 1986 and 1988 while still in service.  The treatment followed exertion during physical training and sports activity but not traumatic injuries.  Clinicians diagnosed patellofemoral syndrome and chondromalacia respectively.  However, the clinicians did not order imaging studies, and there was no long term follow up care.  The Veteran reported a history of chronic knee soreness at the time of his December 1989, but no knee abnormalities were noted by the examiner, suggesting that the two episodes had resolved one year earlier. 

The records of private care after service from 1998 to 2005 show treatment for gout but not the knees.  In June 2008, the Veteran reported knee pain and a nurse noted knee crepitus.  Thereafter, VA primary care clinicians very rarely noted the Veteran's report of knee aches after outdoor work, but there were no orders for imaging studies of the knees and no diagnoses of arthritis or patellar disorders.  

The RO scheduled the Veteran for an examination of both knees and lower legs to be conducted in mid-May 2015.  A note in the VA treatment records indicated that the Veteran had been notified by letter in April 2015 and by telephone message the day before the examination.  He failed to appear for the examination.  

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran does experience occasional knee aches after extensive outdoor work.  However, discomfort and soreness standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  The Veteran was appropriately scheduled for a VA examination in order to determine whether he had a current bilateral knee disability and whether it arose in service as indicated by the two infrequent and widely spaced treatment encounters in 1986 and 1988.  However, evidence from this examination which may have substantiated the claim was not obtained.  When a claimant fails to report of an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 
38 C.F.R. § 3.655 (b).  Regrettably, the evidence does not establish that the Veteran incurred a chronic bilateral knee disability in service or within one year of discharge from service, that his current occasional knee soreness is a manifestation of a chronic knee disability that continued after service, or that any current knee soreness was caused by any aspect of service including strenuous Army physical training, military duties, or sports.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Feet, Right Shoulder, and Low Back

The Board finds that service connection for bilateral foot pain, best diagnosed as gout; for right shoulder disorder, best diagnosed as tendon tear, cystic changes on the humerus head, and mild bursitis; and for chronic low back pain, once diagnosed as sacroiliitis, is not warranted because these disorders first manifested greater than one year after active duty and are were not caused by general Army physical training, occupational duties, or sports.   

Service treatment records are silent for any symptoms, diagnoses or treatment for foot, shoulder, or low back disorders.  The Veteran denied any such symptoms in his December 1989 discharge physical examination history questionnaire. 

In his March 2009 claim, he indicated that his foot and back disorders began in May 1995 and that the limited use of his shoulders began in July 2008.  The private and VA clinical records show that he was diagnosed with gout in 1998 and prescribed medication throughout the remainder of the period of the appeal.  A private physician diagnosed right sided sacroiliitis in 2004 and a VA nurse diagnosed chronic lumbar pain in 2008.  VA physician's also obtained imaging studies and diagnosed several right shoulder deficits in July 2009.  The Veteran used over the counter anti-inflammatory medication or prescribed pain medication and offered physical therapy for most of the remainder of the period of the appeal, but clinicians did not order imaging studies or recommend further medical intervention.  

Resolving all doubt in favor of the Veteran, the Board finds that he has current disorders of the bilateral feet, right shoulder, and low back.  The first element of service connection is met.  These disorders first manifested greater than one year after active service, and service connection cannot be established via the one-year presumption rule described above.  

The Board does not rely solely on the absence of evidence of treatment but also on the Veteran's denial of any related symptoms at the time of his discharge examination and his reports of the onset at specific times well after active service.  

There was no incurrence, traumatic injury, or event in service to establish causation or to reach even the low threshold to trigger the requirement for a VA examination.  The Veteran's contention of strenuous physical training, occupational duties, and sports are routine features of military service and also common to his post-service occupations.  See Waters, supra.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow, Left Finger, Left Shoulder, Right Forearm, Right Hip

The Board finds that service connection for inflammation of the left elbow, residuals of fracture of the left finger, torn or separated muscle of the right forearm, and right hip sciatic nerve disorder is not warranted because there is no competent evidence of current disabilities at any time during the period of the appeal.  

Service and post service treatment records fail to show that any symptom of these disorders were reported by the Veteran to the military examiner at the time of discharge in 1989, or to private and VA primary care physicians over many years when the opportunity to do so may have been appropriate.  Although the Veteran could be considered competent to diagnose a left finger fracture had it been sufficiently severe to have been observable by a lay person, none of these disorders or any associated functional limitations were observed during private or VA comprehensive primary care examinations.  In November 2002, the Veteran reported to his physician that he injured his left wrist while bowling, and the physician noted some decreased grip strength of the third and fourth fingers.  There was no mention of a fracture to a specific left finger.  

The Veteran was advised that evidence of a current disability was necessary, and none is of record.  Therefore, the first element of service connection is not met.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritic and painful feet is denied. 

Service connection for inflammation of the left elbow is denied.

Service connection for very limited use of both shoulders is denied.

Service connection for broken left finger is denied. 

Service connection for low back with painful spasms is denied. 

Service connection for bilateral twisted knees is denied. 

Service connection for right forearm torn/separated muscle (claimed as pulled muscles) is denied. 

Service connection for right hip sciatic nerve is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


